Exhibit 10.61

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is entered into on January 22,
2010 by and between Elixir Gaming Technologies, Inc., a Nevada corporation (the
“Company”), and Clarence Chung, the Chief Executive Officer of the Company (the
“Recipient”).

 

R E C I T A L

 

The Company wishes to grant to Recipient 472,727 shares of the Company’s $.001
par value common stock (“Common Stock”) pursuant to the Company’s 2008 Stock
Incentive Plan (“Plan”) and on the terms and subject to the conditions set forth
below.

 

A G R E E M E N T

 

It is hereby agreed as follows:

 

1.             Grant of Restricted Stock; Definitions.  The Company hereby
grants, as of January 22, 2010 (the “Date of Grant”), to Recipient, 472,727
shares of restricted Common Stock (collectively the “Restricted Stock”).  The
Restricted Stock shall be subject to the terms, conditions and restrictions set
forth in the Plan and this Agreement.  Except as otherwise determined by the
board of directors (“Board”) of the Company, this Agreement and the Restricted
Stock granted hereby shall be administered on behalf of the Company by the
Compensation Committee (“Committee”) of the Board. All agreements, notices and
waivers to be made by, or delivered to, the Company under this Agreement shall
be made by, or delivered to, the Committee, except as otherwise determined by
the Board.

For purposes of this Agreement, the following terms shall have the meanings
indicated:

 

(a)  “Adjusted EBITDA” means the Company’s consolidated earnings before
interest, taxes, depreciation, amortization, stock-based compensation, and other
non-cash operating income and expenses, as determined in accordance with U.S.
generally accepted accounting principles consistently applied (“GAAP”).

 

(b)”Employment Agreement” means that certain Executive Employment Agreement
dated November 10, 2009 between the Company and Recipient.

 

(c)  “Fiscal 2010” means the Company’s fiscal year ended December 31, 2010.

 

(d)    “KPI” means the Key Performance Index for the Chief Executive Officer for
the Fiscal 2010 as determined by the Committee during a Committee meeting held
on December 16, 2009 (subject to any review or modifications thereto as may be
deemed necessary by the Committee from time to time). The KPI is essentially a
benchmark for measuring the performance of the Chief Executive Officer for the
Fiscal 2010 and it covers three financial (including cost control at certain
prescribed level and achievements of average daily net wins per machine and
Adjusted EBITDA at certain prescribed levels) and two non-financial aspects

 

--------------------------------------------------------------------------------


 

(including the successful deployment of certain number of machines at the end of
Fiscal 2010 and maintenance of certain level of the Company’s cash and cash
equivalents (as determined in accordance with GAAP) for meeting operating cash
outflow). Each of the aforesaid five elements of the KPI carries different
weights (in terms of percentage of achievement) assigned thereto. Subject to the
determination by the Committee in accordance with Section 2 below, the degree of
achievement (in terms of percentage) of the KPI shall be ascertained by summing
up all different weights of thresholds of the five elements that have actually
been achieved.

 

(e)  “Non-Vested Shares” means any portion or all of the Restricted Stock
subject to this Agreement that has not become vested pursuant to Section 2.

 

(f)          “Trading Day” means the day on which the securities of the Company
are quoted or traded on the NYSE-Amex and/or, if applicable, such other stock
exchange where the Company is listed.

 

(g)           “Vested Shares” means any portion or all of the Restricted Stock
subject to this Agreement that is and has become vested pursuant to Section 2.

 

2.             Vesting of Restricted Stock.

 

(a)           The shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Recipient remains in continuous employment of the Company
through and on the applicable vesting date (except as otherwise provided in
Section 4):

 

(i)  all the Restricted Stock shall vest , subject to and upon the Recipient’s
achievement of one hundred percent (100%) of the KPI.  In the event the
Recipient only achieves less than one hundred percent of the KPI, a portion of
the Restricted Stock shall vest equal to the product arrived at by multiplying
472,727 by the percentage of KPI that has actually been achieved.    The vesting
of the Restricted Stock or a portion thereof, if any, shall occur on the Trading
day immediately after the Committee has determined whether hundred percent or
any portion of the KPI has been achieved in accordance with Sub-section (b) of
this Section below.

 

(b)           The determination of the Company’s satisfaction of the vesting
conditions set forth in Section 2(a) shall be made by the Committee in its
reasonable discretion provided that the final determination of which shall not
be made later than April 30, 2011.  The Committee shall be entitled to rely on
disclosures made in the Company’s annual report on Form 10-K for the fiscal year
ended December 31, 2010 filed with the Securities and Exchange Commission for
purposes of confirming the satisfaction the vesting conditions set forth in
Section 2(a).  The Restricted Stock also shall become vested at such earlier
times, if any, as shall be provided in this Agreement or as shall otherwise be
determined by the Committee in its sole and absolute discretion.

 

2

--------------------------------------------------------------------------------


 

3.             Delivery of Restricted Stock.

 

(a)           One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
the Secretary of the Company until the date (the “Applicable Date”) on which the
shares (or a portion thereof) subject to this Restricted Stock award become
Vested Shares pursuant to Section 2 hereof, subject to the provisions of
Section 4 hereof.  All such stock certificates shall bear the following legends,
along with such other legends that the Committee shall deem necessary and
appropriate or which are otherwise required or indicated pursuant to any
applicable stockholders agreement:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.

 

(b)           Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become Vested Shares.  If Recipient shall
fail to provide the Company with any such stock power or other instrument of
transfer or assignment, Recipient hereby irrevocably appoints the Secretary of
the Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

 

(c)           On or after the Applicable Date, upon written request to the
Company by Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on the Applicable Date, which certificate(s) shall be delivered to
Recipient as soon as administratively practicable after the date of receipt by
the Company of Recipient’s written request.  The new certificate or certificates
shall not bear the legend set forth in Section 3(a) but shall continue to bear
those other legends and endorsements that the Company shall deem necessary or
appropriate (including those relating to restrictions on transferability and/or
obligations and restrictions under the Securities Act of 1933, as amended).

 

4.             Effect of Termination of Employment or Other Relationship. 
Notwithstanding any provisions to the contrary contained in the Plan, in the
event:

 

(a)           Recipient’s employment with the Company terminates based on
termination by the Company without Cause (as such term is defined in
Section 1(b) of the Employment Agreement) other than due to death, Disability
(as such term is defined in the Plan) or the unanimous decision of the Board
members (other than the Recipient) that the Recipient has not satisfactorily
performed or discharged his duties as the chief executive officer of the

 

3

--------------------------------------------------------------------------------


 

Company (but such non-satisfactory performance has not amounted to a Cause under
the Employment Agreement)(the “Non-Satisfactory Performance”), then all
Non-Vested Shares as of the date of such termination shall become vested
immediately regardless of whether the KPI has been achieved or not; or

 

(b)           Recipient’s employment with the Company terminates based on
termination by the Company with Cause, then all Non-Vested Shares as of the date
of such termination shall become forfeited immediately; or

 

(c)           Recipient’s employment with the Company terminates due to death,
Disability or Non-Satisfactory Performance or for any other reason not
contemplated under sub-Section (a) or (b) above, then any Non-Vested Shares as
of the date of such termination shall, become vested or forfeited as determined
by the Committee in its reasonable discretion.

 

The Committee shall have the power and authority to enforce on behalf of the
Company any rights of the Company under this Agreement in the event of
Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.

 

5.             Rights with Respect to Restricted Stock.

 

(a)           Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
Common Stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of Common Stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).  
Any shares of Common Stock issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the shares of Restricted Stock and shall be held by the Company, if the
shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Committee.  In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

 

(b)           If at any time while this Agreement is in effect (or shares of
Restricted Stock granted hereunder shall be or remain unvested and outstanding),
there shall be any increase or decrease in the number of issued and outstanding
shares of Common Stock of the Company through the declaration of a stock
dividend or any stock split-up, combination or exchange of such shares of Common
Stock, then and in that event, in view of such change, the number of shares of
Restricted Stock then subject to this Agreement shall be appropriately

 

4

--------------------------------------------------------------------------------


 

adjusted.  If any such adjustment shall result in a fractional share, such
fraction shall be disregarded.

 

(c)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).

 

6.             Non-Transferability of Non-Vested Shares.  Non-Vested Shares
shall not be pledged, hypothecated or otherwise encumbered or subject to any
lien, obligation or liability of Recipient to any party (other than the
Company), or assigned or transferred by Recipient otherwise than by will or the
laws of descent and distribution or to a beneficiary upon the death of
Recipient.  A beneficiary or other person claiming any rights under this
Agreement from or through Recipient shall be subject to all of the terms and
conditions of this Agreement, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

 

7.             Tax Matters.  If applicable, Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes (U.S. or foreign) required to be withheld with respect to the
Restricted Stock.  If Recipient shall fail to make such tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Recipient any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.  Tax consequences on Recipient (including without
limitation U.S. and foreign federal, state, local and foreign income tax
consequences) with respect to the Restricted Stock (including without limitation
the grant, vesting and/or forfeiture thereof) are the sole responsibility of
Recipient.  Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and Recipient’s
filing, withholding and payment (or tax liability) obligations.

 

8.             Miscellaneous.

 

8.1          No Right to (Continued) Employment or Service.  This Agreement and
the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon Recipient any right to employment or service, or continued
employment or service, with the Company.

 

5

--------------------------------------------------------------------------------


 

8.2          No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

 

8.3          No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
Recipient or any other person.  To the extent that Recipient or any other person
acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

8.4          Binding Effect.  This Agreement shall bind and inure to the benefit
of the successors, assigns, transferees, agents, personal representatives, heirs
and legatees of the respective parties.

 

8.5          Further Acts.  Each party agrees to perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement.

 

8.6          Amendment.  This Agreement may be amended at any time by the
written agreement of the Company and Recipient.

 

8.7          Syntax.  Throughout this Agreement, whenever the context so
requires, the singular shall include the plural, and the masculine gender shall
include the feminine and neuter genders.  The headings and captions of the
various Sections hereof are for convenience only and they shall not limit,
expand or otherwise affect the construction or interpretation of this Agreement.

 

8.8          Choice of Law.  The parties hereby agree that this Agreement has
been executed and delivered in the State of Nevada and shall be construed,
enforced and governed by the laws thereof.  This Agreement is in all respects
intended by each party hereto to be deemed and construed to have been jointly
prepared by the parties and the parties hereby expressly agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.

 

8.9          Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

8.10        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 3:30 p.m. (Hong Kong
time) on  any day except Saturday, Sunday and any day which shall be a national
legal holiday in Hong Kong (“Business Day”), (b) the next Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the

 

6

--------------------------------------------------------------------------------


 

facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 3:30 p.m. (Hong Kong time) on any Business
Day, (c) the 2nd Business Day following the date of mailing, if sent by Hong
Kong recognized overnight courier service, or (d) upon actual receipt by the
party to whom such notice is required to be given.  The address for such notices
and communications shall be as set forth on the signature pages attached
hereto.  All notices and demands to Recipient or the Company may be given to
them at the following addresses:

 

If to Recipient:

 

Clarence Chung

 

 

Unit 3705, The Centrium

 

 

60 Wyndham Street

 

 

Central, Hong Kong SAR

 

 

 

 

 

 

If to Company:

 

Elixir Gaming Technologies, Inc.

 

 

Unit 3705, The Centrium

 

 

60 Wyndham Street

 

 

Central, Hong Kong SAR

 

Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.

 

8.11        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, this
Agreement supersedes all prior and contemporaneous agreements and understandings
of the parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

8.12        Attorneys’ Fees.  In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys’ fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys’ fees reasonably incurred by such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.

 

8.13        Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

 

“Company”

 

 

 

Elixir Gaming Technologies, Inc.,

 

a Nevada corporation

 

 

 

By:

/s/ Anthony Tyen

 

 

Anthony Tyen

 

 

 

“Recipient”

 

 

 

 

/s/ Clarence Chung

 

 

Clarence Chung

 

8

--------------------------------------------------------------------------------